Citation Nr: 9905306	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  96-06 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to disability compensation for a postoperative 
left patellectomy pursuant to 38 U.S.C.A. § 1151 (West 1991) 
due to surgical treatment rendered at a VA medical facility 
in May 1988.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his daughter



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1943 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

The case returns to the Board following a remand to the RO in 
July 1997.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Prior to the May 1998 left patellectomy, the veteran had 
marked limitation of left knee motion with pain and 
crepitance, moderate effusions, and significant 
patellofemoral pain on palpation.  

3.  Following the May 1988 left patellectomy, the veteran had 
gradually decreasing left knee pain and increasing range of 
motion.  

4.  Hospital records include a copy of an informed consent 
form showing the purpose of the procedure as removal of the 
left kneecap and acknowledging that the alternatives to and 
risks of the procedure were explained.  The form was signed 
by the veteran the day before the patellectomy was performed.   


CONCLUSION OF LAW

The left patellectomy performed at a VA medical facility in 
May 1988 did not result in additional left knee disability.  
38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.358 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

Factual Background

A review of VA medical records revealed that the veteran was 
hospitalized from November 1946 to January 1947 for a left 
medial meniscectomy.    

X-rays taken of the left knee during a October 1978 VA 
examination revealed degenerative changes, including a 
somewhat irregular osteophyte formation in the tibial 
eminence and minimal narrowing of the medial aspect of the 
knee joint.    

The veteran underwent a high tibial osteotomy of the left leg 
in July 1982.  He presented with degenerative arthritis of 
the left knee with some varus deformity.  Upon evaluation, it 
was determined that a high tibial osteotomy to change the 
mild genu varus to genu valgus of about seven to ten degrees 
would provide pain relief.   

A Board decision dated in March 1986 denied direct service 
connection for a left knee disorder.  

Hospitalization records dated in May 1988 indicated that the 
veteran underwent a left total knee arthroscopy (TKA) in 
1983.  He did fairly well after the arthroscopy until about 
two months prior to the 1988 hospitalization, at which time 
he experienced knee pain and swelling.  X-rays showed 
patellar displacement and some fragmentation of the patellar 
bones.  At admission prior to surgery, range of motion of the 
left knee was from 5 to 30 degrees with pain and crepitance.  
There was moderate effusion and significant patellofemoral 
pain with palpation.  The assessment was failed patellar 
component of a left total knee replacement.  Hospital records 
indicated that, prior to the surgery, the doctor discussed 
with the veteran the risks and benefits of the procedure.  
The veteran was incapacitated by the pain from the patella 
and wished to proceed as planned.  A completed informed 
consent form, signed by the veteran on May 19, 1988, stated 
that the veteran was to undergo a procedure to remove the 
left kneecap and that the alternatives to and risks of the 
procedure had been discussed with him.  He was noted to be 
alert and had the opportunity to ask questions.  On May 20, 
1988, the veteran underwent a left patellectomy.  
Postoperatively, he underwent physical therapy to increase 
strength and range of motion.  Subsequent progress notes 
generally showed gradually increasing range of motion and 
decreasing pain.  

VA outpatient treatment records indicate that in June 1988, 
range of motion of the left knee was 0 degrees to 40 degrees.  
By March 1989, motion had improved to 0 degrees to 100 
degrees with complaints of lateral pain.  As of May 1989, the 
range of motion of the left knee was from 0 to 100 degrees.  
He still had some knee pain with activity.   

The veteran underwent a VA examination in May 1992.  Since 
the left patellectomy, he had some continued pain and 
occasional effusion and instability.  On examination, left 
knee motion was from 0 to 100 degrees.  Examination was 
otherwise normal.  Left knee X-rays were unchanged from 
previous films and showed no abnormalities of the prosthetic 
device.  

In August 1994, the veteran filed a claim seeking 
compensation for a left knee disorder claimed as the result 
of VA medical treatment.  He stated that the 1982 surgery 
resulted in misalignment of his knee.  This problem was 
corrected by the total knee replacement performed by a 
private physician.  Later, he was told that his kneecap had 
slipped.  He indicated that he submitted to a procedure to 
align the kneecap, but awoke to find that the kneecap was 
removed and that the knee alignment was improper.  

With his claim, the veteran submitted a June 1994 statement 
from Dan M. Gurba, M.D.  Dr. Gurba reviewed the history of 
left knee problems and treatment.  He stated that he did not 
have records from the patellectomy and did not know the exact 
indications for the procedure.  The veteran related that 
since the left patellectomy he felt the knee was not as 
strong as the right knee.  His complaints also included knee 
swelling and discomfort and external rotation of the left 
foot.  On examination, left knee range of motion was from 0 
to 105 degrees.  Strength was normal.  The left knee had a 
valgus inclination of approximately 8 or 9 degrees.  X-rays 
showed well-cemented total condylar components with an absent 
patella.  There was minimal lateral instability that had not 
been a major problem.  The veteran did not have a loose total 
knee component.  Dr. Gurba stated that the veteran had 
impairment after the left total knee arthroplasty.    

In the veteran's January 1996 substantive appeal, he stated 
that he was told that doctors wanted to align the kneecap.  
He was shocked when he found it had been removed.  He also 
stated that the knee had perfect alignment after the total 
knee replacement performed by Dr. Gurba, but that now the 
knee alignment was terrible.  

The veteran and his wife and daughter testified at a personal 
hearing in April 1996.  He had the 1988 surgery because he 
was told that the kneecap had slipped and was not aligned 
properly.  He was told that the doctors were going to align 
it and clean out bone fragments under it.  The doctor did not 
say that he was going to remove the kneecap.  The veteran's 
wife and daughter were present for the conversation and 
confirmed the veteran's testimony.  The doctor stated that 
after the surgery the veteran would have less pain and better 
range of motion.  He did not discuss any risks of the 
procedure.  After the bandages were removed, the veteran and 
his family discovered that the patella was removed.  The 
veteran testified that he would not have knowingly allowed 
the doctors to remove his kneecap.  He did not complain for 
many years because he thought the knee would get better and 
he did not want to cause any problems.  After the procedure, 
it was months before the veteran was able to walk.  
Circumstances did not permit the use of a wheelchair, be he 
used a walker and crutches.  The veteran's wife did not 
believe that the operation helped him in any way.  She stated 
that Dr. Gurba was astounded that the kneecap was removed; he 
saw no medical basis for it.  The veteran denied signing 
papers with wording about removing the patella.  He testified 
that doctors had told him that the left knee was misaligned 
secondary to the removal of the patella.  The misalignment of 
the knee caused left foot problems.  He did not wear a knee 
brace since the procedure but he had to buy special shoes.

In July 1997, the Board remanded the case to the RO for 
additional development, to include a VA orthopedic 
examination.  

The RO received VA medical records dated from March 1989 to 
August 1997.  Progress notes showed sporadic subjective 
complaints.  No abnormalities were noted by a physician.  
Revision of the TKA was not recommended.  It was noted that 
the veteran walked with a cane.  Notes dated in October 1996 
indicated that range of motion of the left knee was from 
between 0 and 5 degrees to between 90 and 100 degrees.  No 
problems or abnormalities were noted.  

The RO also received a statement dated in March 1996 from Dr. 
Gurba.  The veteran continued the state that the left knee 
was not as strong as the right and that he had occasional 
pain and swelling in the knee with use.  Range of motion was 
from 0 to 110 degrees.  There was good medial and lateral 
stability.  X-rays showed no loosening of the prosthetic 
components.  The patella was absent.  Dr. Gurba believed that 
the veteran had a permanent partial impairment secondary to 
the multiple surgeries, including the patellectomy and the 
total knee arthroplasty.  

The veteran was afforded a VA orthopedic examination in 
December 1997.  He had had several surgical procedures 
performed on the left knee.  The patellectomy was performed 
after the knee replacement following dislocation of the 
patella.  He had not had definitive medical treatment since 
the 1988 patellectomy.  The veteran used some type of elastic 
sleeve on the left knee, walked with a cane, and took 
Tylenol.  He complained of nearly constant knee pain and some 
swelling.  He denied having any limitation of motion.  The 
physician observed that the veteran walked with an antalgic 
gait, favoring the left leg.  He was able to stand and walk a 
few steps on his toes and heels.  There was a 10 degrees 
valgus deformity of the left knee.  There was no demonstrable 
rotational deformity.  Range of motion was from 0 to 110 
degrees.  There was slight laxity to valgus stress with the 
knee in partial flexion.  In a March 1998 addendum to the 
examination report, the examiner added that the X-ray and 
physical findings from the examination revealed no additional 
disability of the left knee since the 1988 surgery.   

Analysis

Disability benefits may be payable to a veteran for non-
service connected disability in limited circumstances.  If 
the prescribed requirements are met, disability payments are 
awarded in the same manner as if the disability was service 
connected.  38 U.S.C.A. § 1151 (West 1991).   

First, the veteran must incur an injury or aggravation of an 
injury as the result of hospitalization, medical or surgical 
treatment, submission to a VA examination, or the pursuit of 
a course of vocational rehabilitation.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358(c) (1998).  In cases of medical care, proof 
of actual causation between the treatment and the injury is 
required.  38 C.F.R. § 3.358(c)(2).  The "necessary 
consequences" of properly administered medical treatment to 
which the veteran consented are not compensable.  38 C.F.R. 
§ 3.358(c)(3).  Such consequences are consequences that are 
certain to result from, or were intended to result from, the 
medical treatment provided. Id.  The Board notes that § 1151 
contains no requirement of fault on the part of the service 
providers to confer entitlement on the injured veteran.  See 
Brown v. Gardner, __ U.S. __, __ (1994), 115 S.Ct. 552, 556, 
aff'g 5 F.3d 1456 (Fed. Cir. 1993), aff'g Gardner v. 
Derwinski, 1 Vet.App. 584 (1991).  But see 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1998), as amended by Pub. L. No. 104-204, 
110 Stat. 2926 (effective for claims filed on or after 
October 1, 1997, the statute requires negligence as the 
proximate cause of the death or additional disability).

Second, the injury or aggravation cannot be the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358(c)(4).  

Finally, such injury or aggravation must result in additional 
disability.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.385(b).  The 
presence of additional injury is determined by comparing the 
state of the veteran's physical condition immediately 
preceding the injury with the subsequent physical condition 
resulting from the injury.  38 C.F.R. § 3.358(b)(1).  With 
respect to surgical treatment in particular, a before-and-
after comparison is made of the condition the surgery was 
designed to relieve.  38 C.F.R. § 3.358(b)(1)(ii).  
Compensation is not payable for the continuance or natural 
progress of disease or for injuries for which the surgery was 
authorized.  38 C.F.R. § 3.358(b)(2).

Considering the evidence of record, the Board finds that the 
preponderance of the evidence is against entitlement to 
compensation for a left knee disorder due to VA surgical 
treatment.  38 U.S.C.A. §§ 1151, 5107(b); 38 C.F.R. §§ 3.102, 
3.358.  A review of the record reveals no medical evidence of 
additional left knee disability resulting from the left 
patellectomy.  It is emphasized that the presence of 
additional disability is determined by making a before-and-
after comparison of the condition the surgery was designed to 
relieve.  38 C.F.R. § 3.358(b)(1)(ii).  Prior to the surgery, 
the veteran had marked limitation of left knee motion, pain 
and crepitance with motion, moderate effusion, and 
significant patellofemoral pain with palpation.  Following 
the surgery, the evidence shows that left knee motion 
increased significantly and pain decreased.  Other subjective 
complaints reported by the veteran was not objectively 
confirmed on examination.  Absent some showing of additional 
disability due to the patellectomy as defined by law and 
regulation, the claim must be denied.  

Dr. Gurba stated that the veteran has disability of the left 
knee secondary to multiple surgical procedures.  However, he 
conceded that he did not know the indications for the 
patellectomy as he did not have those records.  Again, the 
presence of additional disability is determined by making a 
before-and-after comparison of the condition the surgery was 
designed to relieve.  38 C.F.R. § 3.358(b)(1)(ii).  Because 
Dr. Gurba's opinion was not based on such a comparison, his 
opinion holds only limited probative value.  See Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993) (a medical opinion 
based on an inaccurate factual premise has no probative 
value); accord Elkins v. Brown, 5 Vet.App. 474, 478 (1993).  
    
Finally, the veteran, his wife, and his daughter each 
testified that no one was told that the patella was going to 
be removed and that the family was not adequately informed of 
the risks of the procedure.  The veteran's sworn testimony, 
which cannot be ignored by the Board, can be sufficient to 
bring the evidence into relative equipoise without sufficient 
evidence to rebut it, such that doubt must be resolved in his 
favor.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  However, a review 
of the hospitalization records discloses the consent form 
dated the day before the procedure.  The veteran's signature 
is found on the consent form that states that the patella was 
to be removed.  The consent form also noted his state of mind 
to be alert.  The Board finds the presence of this document 
sufficient to rebut the veteran's testimony to the contrary.  
As stated above, compensation is not payable for injuries for 
which the surgery in question was authorized.  38 C.F.R. 
§ 3.358(b)(2).



ORDER

Entitlement to disability compensation for a postoperative 
left patellectomy pursuant to 38 U.S.C.A. § 1151 (West 1991) 
due to surgical treatment rendered at a VA medical facility, 
is denied.    




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

